EXHIBIT 10.2

 

Execution Copy

 

NOTE PURCHASE AGREEMENT

 

NOTE PURCHASE AGREEMENT (the "Agreement") is made as of the 16th day of May,
2016 by and between Gold Lakes Corp., a Nevada corporation (the "Company"), and
Himmil Investments Ltd., a company incorporated under the laws of the British
Virgin Islands (the "Investor").

 

WHEREAS:

 

A. The Company and the Investor have entered into that certain Securities
Purchase Agreement, dated March 16, 2016 (the "Securities Purchase Agreement"),
pursuant to which the Company has issued and sold to the Investor a senior
convertible note, in the original principal amount of $535,000 (the "Convertible
Note"), which Convertible Note is convertible into shares of the Company's
common stock, $0.001 par value per share (the "Common Stock"), in accordance
with the terms of the Convertible Note and, subject to the satisfaction of the
conditions set forth in the Securities Purchase Agreement, may issue and sell to
the Investor an additional senior convertible note in the original principal
amount of $300,000 on the Additional Closing Date (as defined in the Securities
Purchase Agreement), which also shall be convertible into Common Stock.

 

B. The Company and the Investor are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the "1933 Act"), and Rule 506
of Regulation D ("Regulation D") as promulgated by the United States Securities
and Exchange Commission (the "SEC") under the 1933 Act.

 

C. The Company has authorized a new series of senior demand note of the Company
in substantially the form attached hereto as Exhibit A, which shall be issued
pursuant to the terms set forth herein (the "Note").

 

D. The Investor wishes to purchase, and the Company wishes to sell, at the
Closing (as defined below) upon the terms and conditions stated in this
Agreement, $49,163.86 original principal amount of the Note.

 

E. The parties have agreed that the obligation to repay the Note shall be an
unsecured obligation of the Company. The Company shall pay a minimum guaranteed
interest of $5,899.66 on the principal amount of the Note.

 

 1

 

 

NOW, THEREFORE, the Company and the Investor hereby agree as follows:

 

1. PURCHASE AND SALE OF NOTE.

 

(a) Note. Subject to the satisfaction (or waiver) of the conditions set forth in
Sections 6(a) and 7(a) below, the Company agrees to issue and sell to the
Investor, and the Investor agrees to purchase from the Company on the Closing
Date, a Note in the original principal amount of $49,163.86 (the "Closing").

 

(b) Closing. The Closing shall occur at 10:00 a.m., New York City time, on the
date hereof after notification of satisfaction (or waiver) of the conditions to
the Closing set forth in Sections 6(a) and 7(a) below (or such later date as is
mutually agreed to by the Company and Investor ) (the "Closing Date"), at the
offices of Greenberg Traurig, LLP, MetLife Building, 200 Park Avenue, New York,
NY 10166.

 

(c) Purchase Price. The purchase price for the Note to be purchased by the
Investor at the Closing shall be $49,163.86 (the "Purchase Price").

 

(d) Form of Payment. On the Closing Date, (A) the Investor shall pay the
Purchase Price to the Company for the Note to be issued and sold to the Investor
at such Closing, by wire transfer of immediately available funds in accordance
with the Company's written wire instructions and (B) the Company shall deliver
to the Investor the Note being purchased by the Investor at such Closing duly
executed on behalf of the Company and registered in the name of the Investor or
its designee.

 

2. INVESTOR'S REPRESENTATIONS AND WARRANTIES.

 

The Investor represents and warrants, as of the date hereof, that:

 

(a) Organization; Authority. The Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.

 

(b) No Sale or Distribution. The Investor is acquiring the Note for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof. The Investor is acquiring the Note
hereunder in the ordinary course of its business. The Investor does not
presently have any agreement or understanding, directly or indirectly, with any
Person (as defined below) to distribute the Note.

 

(c) Accredited Investor Status. The Investor is an "accredited investor" as that
term is defined in Rule 501(a) of Regulation D.

 

 2

 

 

(d) Reliance on Exemptions. The Investor understands that the Note is being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Investor's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Note.

 

(e) Information. The Investor and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Note that have been
requested by the Investor. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigations conducted by the Investor or its
advisors, if any, or its representatives shall modify, amend or affect the
Investor's right to rely on the Company's representations and warranties
contained herein. The Investor understands that its investment in the Note
involves a high degree of risk. The Investor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Note.

 

(f) No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Note or the fairness
or suitability of the investment in the Note nor have such authorities passed
upon or endorsed the merits of the offering of the Note.

 

(g) Transfer or Resale. The Investor understands that: (i) the Note has not been
and is not being registered under the 1933 Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) the Investor shall have delivered to the
Company an opinion of counsel, in a generally acceptable form, to the effect
that such Note to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) the Investor
provides the Company with reasonable assurance that such Note can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
1933 Act, as amended, (or a successor rule thereto) (collectively, "Rule 144");
(ii) any sale of the Note made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Note under circumstances in which the seller may
be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Note under the 1933 Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder. The Note may be pledged in connection with a bona fide
margin account or other loan or financing arrangement secured by the Note and
such pledge of Note shall not be deemed to be a transfer, sale or assignment of
the Note hereunder, and the Investor shall not be required to provide the
Company with any notice thereof or otherwise make any delivery to the Company
pursuant to this Agreement, including, without limitation, this Section 2(g).

 

 3

 

 

(h) Legends.

 

(i) The Investor understands that the certificates or other instruments
representing the Note, except as set forth below, shall bear any legend as
required by the "blue sky" laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

 

THE ISSUANCE AND SALE OF THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THIS NOTE MAY NOT
BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE NOTE UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS
OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.NOTWITHSTANDING THE FOREGOING, THIS NOTE MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THIS
NOTE.

 

At any time after the date hereof, the legend set forth above shall be removed
and the Company shall issue a certificate without such legend to the holder of
the Note upon which it is stamped or, if available, issue to such holder by
electronic delivery at the applicable balance account at The Depository Trust
Company ("DTC"), if, unless otherwise required by state securities laws, (i)
such Note is registered for resale under the 1933 Act, (ii) in connection with a
sale, assignment or other transfer, such holder provides the Company with an
opinion of counsel, in a generally acceptable form, to the effect that such
sale, assignment or transfer of the Note may be made without registration under
the applicable requirements of the 1933 Act, or (iii) such holder provides the
Company with reasonable assurance that the Note can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A. The Company shall be responsible
for the fees of its transfer agent and all DTC fees associated with such
issuance.

 

(i) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and shall constitute the legal,
valid and binding obligations of the Investor enforceable against the Investor
in accordance with its respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.

 

(j) No Conflicts. The execution, delivery and performance by the Investor of
this Agreement and the consummation by the Investor of the transactions
contemplated hereby (or thereby) will not (i) result in a violation of the
organizational documents of the Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Investor, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Investor to perform its obligations
hereunder.

 

(k) Residency. The Investor is a resident of the British Virgin Islands.

 

 4

 

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Investor, as of the date hereof:

 

(a) Securities Purchase Agreement. Each of the representations and warranties of
the Company set forth in the Securities Purchase Agreement is hereby
incorporated by reference herein, mutatis mutandis.

 

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the Note and each of the other agreements entered into by the
parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the "Transaction Documents") and to issue the Note in
accordance with the terms hereof and thereof. The execution and delivery of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Note has been duly authorized by the Company's board of
directors and no further filing, consent, or authorization is required by the
Company, its board of directors or its shareholders. This Agreement and the
other Transaction Documents have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.

 

(c) Issuance of Note. The issuance of the Note is duly authorized and upon
issuance in accordance with the terms of the Transaction Documents shall be free
from all taxes, liens and charges with respect to the issue thereof. Assuming
the accuracy of each of the representations and warranties set forth in Section
2 of this Agreement, the offer and issuance by the Company of the Note is exempt
from registration under the 1933 Act.

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Note) will not (i) result in a violation of the articles of incorporation,
bylaws or other governing documents of the Company or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries (as
defined in the Securities Purchase Agreement) is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except, in the case of
clause (ii) and (iii) above, for such violations, conflicts, breaches, defaults,
losses, terminations of rights thereof, or accelerations which, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect
(as defined in the Securities Purchase Agreement).

 

 5

 

 

(e) Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any government, court, regulatory, self-regulatory,
administrative agency or commission or other governmental agency, authority or
instrumentality, domestic or foreign, of competent jurisdiction or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents, in each case in accordance
with the terms hereof or thereof. The Company and its Subsidiaries are unaware
of any facts or circumstances that might prevent the Company from obtaining or
effecting any of the registration, application or filings pursuant to the
preceding sentence.

 

(f) Acknowledgment Regarding Investor's Purchase of Note. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that the Investor is not: (i)
an officer or director of the Company, or (ii) an affiliate of the Company or
any of its Subsidiaries. The Company further acknowledges that the Investor is
not acting as a financial advisor or fiduciary of the Company or any of its
Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by the Investor or any of its representatives or agents in connection with
the Transaction Documents and the transactions contemplated hereby and thereby
is merely incidental to the Investor's purchase of the Note. The Company further
represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

 

(g) No General Solicitation; Placement Agent's Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Note. The Company shall be responsible for the payment of any placement agent's
fees, financial advisory fees, or brokers' commissions (other than for Persons
engaged by the Investor or its investment advisor) relating to or arising out of
the transactions contemplated hereby in connection with the sale of the Note.
The Company shall pay, and hold the Investor harmless against, any liability,
loss or expense (including, without limitation, attorney's fees and
out-of-pocket expenses) arising in connection with any such claim. Neither the
Company nor any of its Subsidiaries has engaged any other placement agent or
other agent in connection with the sale of the Note.

 

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the issuance of
any of the Note under the 1933 Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Note to require approval
of shareholders of the Company for purposes of any applicable shareholder
approval provisions, including, without limitation, under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed or designated. None of the Company, its
Subsidiaries, their affiliates and any Person acting on their behalf will take
any action or steps referred to in the preceding sentence that would require
registration of the issuance of any of the Note under the 1933 Act or cause the
offering of the Note to be integrated with other offerings for purposes of any
such applicable shareholder approval provisions.

 

 6

 

 

(i) Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries (i) has any outstanding Indebtedness (as defined below), (ii) is,
to the Company's knowledge, a party to any contract, agreement or instrument,
the violation of which, or default under which, by the other party(ies) to such
contract, agreement or instrument could reasonably be expected to result in a
Material Adverse Effect, (iii) is in violation of any term of or in default
under any contract, agreement or instrument relating to any Indebtedness, except
where such violations and defaults would not result, individually or in the
aggregate, in a Material Adverse Effect, or (iv) is a party to any contract,
agreement or instrument relating to any Indebtedness, the performance of which,
in the judgment of the Company's officers, has or is expected to have a Material
Adverse Effect. For purposes of this Agreement: (x) "Indebtedness" of any Person
means, without duplication (A) all indebtedness for borrowed money, (B) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, "capital leases" in
accordance with generally accepted accounting principles) (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by Note, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (E) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (F) all monetary
obligations under any leasing or similar arrangement which, in connection with
generally accepted accounting principles, consistently applied for the periods
covered thereby, is classified as a capital lease, (G) all indebtedness referred
to in clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, deed of trust. lien, pledge, charge, security interest, easement,
covenant, right of way, restriction, equity or encumbrance of any nature
whatsoever in or upon any property or assets (including accounts and contract
rights) with respect to any asset owned by any Person, even though the Person
which owns such assets or property has not assumed or become liable for the
payment of such indebtedness, and (H) all Contingent Obligations in respect of
indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) "Contingent Obligation" means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) "Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

(j) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(k) U.S. Real Property Holding Corporation. The Company is not, has never been,
and so long as any Note remain outstanding, shall not become, a U.S. real
property holding corporation within the meaning of Section 897 of the Code and
the Company shall so certify upon the Investor's request.

 

(l) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries is
subject to the Bank Holding Company Act of 1956, as amended (the "BHCA") and to
regulation by the Board of Governors of the Federal Reserve System (the "Federal
Reserve"). Neither the Company nor any of its Subsidiaries or affiliates owns or
controls, directly or indirectly, five percent (5%) or more of the outstanding
shares of any class of voting securities or twenty-five percent (25%) or more of
the total equity of a bank or any equity that is subject to the BHCA and to
regulation by the Federal Reserve. Neither the Company nor any of its
Subsidiaries or affiliates exercises a controlling influence over the management
or policies of a bank or any entity that is subject to the BHCA and to
regulation by the Federal Reserve.

 

 7

 

 

(m) Regulations U and X. Neither the Company nor any of its Subsidiaries are
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock, and no proceeds of any Note issued hereunder will be used
to acquire any equity security of a class which is registered pursuant to
Section 12 of the Securities Exchange Act of 1934 or any "margin stock". Terms
for which meanings are provided in Regulation U or X or any regulations
substituted therefor of the Board of Governors of the Federal Reserve System
Board, as from time to time in effect, are used in this Section with such
meanings.

 

(n) Disclosure. The Company understands and confirms that the Investor will rely
on the foregoing representations in effecting transactions in securities of the
Company. No statement made by the Company in this Agreement or any other
Transaction Document contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein or therein not misleading.

 

(o) Ranking of Note. No Indebtedness of the Company is senior to or ranks pari
passu with the Note in right of payment, whether with respect of payment of
redemptions, interest, damages or upon liquidation or dissolution or otherwise,
except that the Convertible Note shall rank pari passu with the Note.

 

4. COVENANTS.

 

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.

 

(b) Use of Proceeds. The Company will use the proceeds from the sale of the Note
for general corporate purposes, and not for (i) the repayment of any outstanding
Indebtedness of the Company or any of its Subsidiaries or (ii) the redemption or
repurchase of any of its or its Subsidiaries' equity securities.

 

(c) Fees. Each party shall bear its own fees and expenses related to the
transactions contemplated by the Transaction Documents; provided, however, that
$3,000 shall be deducted from the Purchase Price at the Closing as a
non-accountable and non-refundable document preparation fee (the "Document
Preparation Fee") in connection with the preparation, negotiation, execution and
delivery of the Transaction Documents and legal due diligence of the Company,
and shall be paid directly to the Investor's counsel on the Closing Date by wire
transfer of immediately available funds. For the avoidance of doubt, the
Document Preparation Fee (and any portion thereof) shall be non-refundable when
paid. The Company shall pay all transfer agent fees (including, without
limitation, any fees required for same-day processing of any instruction letter
delivered by the Company and any conversion or exercise notice delivered by a
Investor), stamp taxes and other taxes and duties levied in connection with the
delivery of the Note to the Investor. Each party represents that it neither is
nor will be obligated for any finders' fee or commission in connection with this
transaction. The Company shall indemnify and hold harmless the Investor from any
liability for any commission or compensation in the nature of a finders' fee
(and the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

 8

 

 

(d) Pledge of Note. The Company acknowledges and agrees that the Note may be
pledged by the Investor in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Note. The Investor
effecting a pledge of Note shall not be required to provide the Company with any
notice thereof or otherwise make any delivery to the Company pursuant to this
Agreement or any other Transaction Document. The Company hereby agrees to
execute and deliver such documentation as a pledgee of the Note may reasonably
request in connection with a pledge of the Note to such pledgee by an Investor.

 

(e) Taxes. The Company will pay, and save and hold the Investor harmless from
any and all liabilities (including interest and penalties) with respect to, or
resulting from any delay or failure in paying, stamp and other taxes (other than
income taxes), if any, which may be payable or determined to be payable on the
execution and delivery or acquisition of the Note.

 

(f) Additional Note. So long as the Investor beneficially owns the Note, the
Company will not issue any Note other than to the Investor as contemplated
hereby and the Company shall not issue any other securities that would cause a
breach or default under the Note.

 

(g) Restriction on Redemption and Cash Dividends. So long as the Note is
outstanding, the Company shall not, directly or indirectly, redeem or declare or
pay any cash dividend or distribution on, the Common Stock without the prior
express written consent of the Investor.

 

(h) Note Repayment. The Investor shall withhold a total of $49,163.86 plus a
minimum of $5,899.66 from the Additional Purchase Price at the Additional
Closing (as such terms are defined in the Securities Purchase Agreement), which
shall be used to repay the Note in full.

 

5. REGISTER.

 

(a) The Company shall maintain at its principal executive offices (or such other
office or agency of the Company as it may designate by notice to each holder of
Note), a register for the Note in which the Company shall record the name and
address of the Person in whose name the Note has been issued (including the name
and address of each transferee) and the aggregate principal amount of Note held
by such Person. The Company shall keep the register open and available at all
times during business hours for inspection of the Investor or its legal
representatives.

 

 9

 

 

6. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.

 

(a) The obligation of the Company hereunder to issue and sell the Noteto the
Investor at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company's sole benefit and may be waived by the Company at any time in
its sole discretion by providing the Investor with prior written notice thereof:

 

(i) The Investor shall have executed this Agreement and delivered the same to
the Company.

 

(ii) The Investor shall have delivered to the Company the Purchase Price for the
Note being purchased by the Investor at the Closing by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.

 

(iii) The representations and warranties of the Investor shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct as of such
specified date), and the Investor shall have performed, satisfied and complied
in all material respects with the covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Investor at
or prior to the Closing Date.

 

7. CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE.

 

(a) The obligation of the Investor hereunder to purchase the Noteat the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for the Investor's sole
benefit and may be waived by the Investor at any time in its sole discretion by
providing the Company with prior written notice thereof:

 

(i) The Company shall have duly executed and delivered to the Investor (A) this
Agreement and (B) the Note being purchased by the Investor at the Closing
pursuant to this Agreement.

 

(ii) The representations and warranties of the Company shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specified date) and the Company shall
have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.

 

(iii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Note.

 

(iv) The Company shall have delivered to the Investor such other documents
relating to the transactions contemplated by this Agreement as the Investor or
its counsel may reasonably request.

 

 10

 

 

8. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Illinois, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Illinois or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Illinois. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Chicago, Illinois, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 

(c) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms "including," "includes," "include" and words of like
import shall be construed broadly as if followed by the words "without
limitation." The terms "herein," "hereunder," "hereof" and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction. Notwithstanding anything to the contrary
contained in this Agreement or any other Transaction Document (and without
implication that the following is required or applicable), it is the intention
of the parties that in no event shall amounts and value paid by the Company
and/or its Subsidiaries (as the case may be), or payable to or received by the
Investor, under the Transaction Documents (including without limitation, any
amounts that would be characterized as "interest" under applicable law) exceed
amounts permitted under any such applicable law. Accordingly, if any obligation
to pay, payment made to the Investor, or collection by the Investor pursuant the
Transaction Documents is finally judicially determined to be contrary to any
such applicable law, such obligation to pay, payment or collection shall be
deemed to have been made by mutual mistake of the Investor, the Company and its
Subsidiaries and such amount shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by the applicable law. Such adjustment shall
be effected, to the extent necessary, by reducing or refunding, at the option of
the Investor, the amount of interest or any other amounts which would constitute
unlawful amounts required to be paid or actually paid to the Investor under the
Transaction Documents. For greater certainty, to the extent that any interest,
charges, fees, expenses or other amounts required to be paid to or received by
the Investor under any of the Transaction Documents or related thereto are held
to be within the meaning of "interest" or another applicable term to otherwise
be violative of applicable law, such amounts shall be pro-rated over the period
of time to which they relate.

 

 11

 

 

(e) Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Investor, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf solely with respect to the matters
contained herein and therein, and this Agreement, the other Transaction
Documents, the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein contain the entire understanding of
the parties solely with respect to the matters covered herein and therein;
provided, however, nothing contained in this Agreement or any other Transaction
Document shall (or shall be deemed to) (i) have any effect on any agreements the
Investor has entered into with the Company or any of its Subsidiaries prior to
the date hereof with respect to any prior investment made by the Investor in the
Company or (ii) waive, alter, modify or amend in any respect any obligations of
the Company or any of its Subsidiaries, or any rights of or benefits to the
Investor or any other Person, in any agreement entered into prior to the date
hereof between or among the Company and/or any of its Subsidiaries and the
Investor and all such agreements shall continue in full force and effect. Except
as specifically set forth herein or therein, neither the Company nor the
Investor makes any representation, warranty, covenant or undertaking with
respect to such matters. For clarification purposes, the Recitals are part of
this Agreement. No provision of this Agreement may be amended or waived other
than by an instrument in writing signed by the Company and the holders of a
majority in principal amount of the Note then outstanding; provided that any
party may give a waiver in writing as to itself. The Company has not, directly
or indirectly, made any agreements with the Investor relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents. Without limiting the foregoing, the
Company confirms that, except as set forth in this Agreement, the Investor has
not made any commitment or promise or has any other obligation to provide any
financing to the Company, any Subsidiary or otherwise.

 

(f) Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient; if not, then on the next Trading Day (as
defined in the Securities Purchase Agreement), (c) five (5) Trading Days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent to (a) in the case of the Company, to
Gold Lakes Corp., 3401 Enterprise Parkway, Suite 340, Beachwood, Ohio 44122,
Telephone Number: (216) 916-9303, Email: chris@goldlakes.com, Attention: Chris
Vallos, President, or (b) in the case of the Investor, to Himmil Investments
Ltd., c/o Sable Trust Limited, 4th Floor, Rodus Building, Road Reef, P.O. Box
765, Road Town, Tortola, British Virgin Islands, Fax: (284) 494-9474, Attention:
Adrian McCoy, with a copy (which shall not constitute notice) to Greenberg
Traurig, LLP, The MetLife Building, 200 Park Avenue, New York, New York 10166,
Telephone Number (212) 801-9200, Fax: (212) 801-6400, Attention: Anthony J.
Marsico, Esq.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including, as contemplated below, any assignee of any of the Note. The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Investor. The Investor may assign some or all
of its rights hereunder in connection with any transfer of any of its Note
without the consent of the Company, in which event such assignee shall be deemed
to be an Investor hereunder with respect to such assigned rights.

 

 12

 

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than the Indemnitees referred to in Section 8(k).

 

(i) Survival. The representations, warranties, agreements and covenants of the
parties shall survive the Closing.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k) Indemnification.

 

(i) In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Note thereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
shareholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons' agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnitees") from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the "Indemnified Liabilities"),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company or any Subsidiary in any of the Transaction Documents, (b) any breach of
any covenant, agreement or obligation of the Company or any Subsidiary contained
in any of the Transaction Documents or (c) any cause of action, suit or claim
brought or made against such Indemnitee by a third party (including for these
purposes a derivative action brought on behalf of the Company or any Subsidiary)
and arising out of or resulting from (i) the execution, delivery, performance or
enforcement of any of the Transaction Documents, (ii) any transaction financed
or to be financed in whole or in part, directly or indirectly, with the proceeds
of the issuance of the Note, or (iii) the status of the Investor or holder of
the Note as an lender to the Company pursuant to the transactions contemplated
by the Transaction Documents. To the extent that the foregoing undertaking by
the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

 13

 

 

(ii) Promptly after receipt by an Indemnitee under this Section 8(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim in respect thereof is to be made against the Company under this
Section 8(k), deliver to the Company a written notice of the commencement
thereof, and the Company shall have the right to participate in, and, to the
extent the Company so desires, to assume control of the defense thereof with
counsel mutually satisfactory to the Company and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of such counsel to be paid by the Company if: (i) the
Company has agreed in writing to pay such fees and expenses; (ii) the Company
shall have failed promptly to assume the defense of such Indemnified Liability
and to employ counsel reasonably satisfactory to such Indemnitee in any such
Indemnified Liability; or (iii) the named parties to any such Indemnified
Liability (including any impleaded parties) include both such Indemnitee and the
Company, and such Indemnitee shall have been advised by counsel that a conflict
of interest is likely to exist if the same counsel were to represent such
Indemnitee and the Company (in which case, if such Indemnitee notifies the
Company in writing that it elects to employ separate counsel at the expense of
the Company, then the Company shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Company), provided
further, that in the case of clause (iii) above the Company shall not be
responsible for the reasonable fees and expenses of more than one (1) separate
legal counsel for such Indemnitee. The Indemnitee shall reasonably cooperate
with the Company in connection with any negotiation or defense of any such
action or Indemnified Liability by the Company and shall furnish to the Company
all information reasonably available to the Indemnitee which relates to such
action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 8(k), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.

 

(iii) The indemnification required by this Section 8(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

 

(iv) The indemnity agreement contained herein shall be in addition to (A) any
cause of action or similar right of the Indemnitee against the Company or
others, and (B) any liabilities the Company may be subject to pursuant to the
law.

 

(l) Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

  

 14

 

 

(m) Remedies. The Investor and each holder of any Note shall have all rights and
remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it or any Subsidiary fails to perform, observe, or
discharge any or all of its or such Subsidiary's (as the case may be)
obligations under the Transaction Documents, any remedy at law may prove to be
inadequate relief to the Investor. The Company therefore agrees that the
Investor shall be entitled to seek specific performance and/or temporary,
preliminary and permanent injunctive or other equitable relief from any court of
competent jurisdiction in any such case without the necessity of proving actual
damages and without posting a bond or other security.

 

(n) Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Transaction Documents, whenever
the Investor exercises a right, election, demand or option under a Transaction
Document and the Company or any Subsidiary does not timely perform its related
obligations within the periods therein provided, then the Investor may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company or such Subsidiary (as the case may be), any relevant notice, demand or
election in whole or in part without prejudice to its future actions and rights

 

(o) Payment Set Aside; Currency. To the extent that the Company makes a payment
or payments to the Investor hereunder or pursuant to any of the other
Transaction Documents or the Investor enforces or exercises its rights hereunder
or thereunder, and such payment or payments or the proceeds of such enforcement
or exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred. Unless otherwise expressly indicated, all dollar
amounts referred to in this Agreement and the other Transaction Documents are in
United States Dollars ("U.S. Dollars"), and all amounts owing under this
Agreement and all other Transaction Documents shall be paid in U.S. Dollars. All
amounts denominated in other currencies (if any) shall be converted in the U.S.
Dollar equivalent amount in accordance with the Exchange Rate on the date of
calculation. "Exchange Rate"means, in relation to any amount of currency to be
converted into U.S. Dollars pursuant to this Agreement, the U.S. Dollar exchange
rate as published in the Wall Street Journal on the relevant date of
calculation.

 

[Signature Page Follows]

 

 15

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Note Purchase Agreement to be duly executed as of the
date first written above. 

 



 

COMPANY:

 

GOLD LAKES CORP.

    By:/s/ Christopher P. Vallos

 

 

 

Christopher P. Vallos

 

 

 

President

 



 

 16

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Note Purchase Agreement to be duly executed as of the
date first written above. 

 



 

INVESTOR:

 

HIMMIL INVESTMENTS LTD.    By:

 

 

Name:

 

 

Title:

 



 

 

17

--------------------------------------------------------------------------------

 

 